Case: 4:17-cv-02498-AGF
  Case:                  Doc.
         4:17-cv-02455-RLW    #: #:
                           Doc.  183-23 Filed:10/11/17
                                    29 Filed:  08/13/20 Page:
                                                         Page:1 1ofof3 3PageID
                                                                         PageID#:#:224
                                                                                    3264




                                                                        Pls.' Ex. 23
Case: 4:17-cv-02498-AGF
  Case:                  Doc.
         4:17-cv-02455-RLW    #: #:
                           Doc.  183-23 Filed:10/11/17
                                    29 Filed:  08/13/20 Page:
                                                         Page:2 2ofof3 3PageID
                                                                         PageID#:#:225
                                                                                    3265




                                                                        Pls.' Ex. 23
Case: 4:17-cv-02498-AGF
  Case:                  Doc.
         4:17-cv-02455-RLW    #: #:
                           Doc.  183-23 Filed:10/11/17
                                    29 Filed:  08/13/20 Page:
                                                         Page:3 3ofof3 3PageID
                                                                         PageID#:#:226
                                                                                    3266




                                                                        Pls.' Ex. 23
